DETAILED ACTION
Claims 1-15 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 7, line 1, it appears that the language “wherein the” should be changed to “wherein each of the.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-9 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 2, line 4, is rejected since it is not clear if the “side walls” are included within or different from those of the “plurality of side walls” recited in line 2.
Regarding Claim 4, it is not clear if the “positive node” and the “power supply” recited in lines 2 and 3, respectively, are the same as those recited in Claim 1, lines 10 and 5, respectively.
Regarding Claim 12, line 5, there is no antecedent basis for the language “biasing force.”
Allowable Subject Matter
Claims 1, 10, 11, and 13-15 are allowable.  The prior art fails to teach, disclose, or suggest, either alone or in combination, the claimed module comprising the claimed circuit board pad mountings and flyback diode mounting, as recited in Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Velderman discloses a power tool including a circuit board having first and second rows of conductive pads but does not disclose the claimed circuit board pad mountings and flyback diode mounting, as recited in Claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833